Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris, Reg. No. 54,359, on 1 September 2022.

The claims have been amended as follows: 
	15.	A non-transitory computer-readable recording medium having computer-executable instructions for execution by one or more processors, wherein, the computer-executable instructions, when executed, cause the one or more processors to carry out a method for recognizing an intention, the method comprising:
	learning vectors of one or more knowledge base elements in corpus samples[[, and]];
	converting the corpus samples into row vectors composed of the vectors of the knowledge base elements, the knowledge base elements being elements in a predetermined knowledge base;
	extracting feature vectors from respective pooling windows in the corpus samples by hierarchical pooling, wherein
		each of the respective pooling windows includes predetermined rows of vectors, and
		the feature vectors are extracted from the respective pooling windows by
			performing max pooling on the predetermined rows vectors in the pooling windows to obtain first feature vectors, and
			performing average pooling on the predetermined rows vectors in the pooling windows to obtain second feature vectors;
	performing max pooling on the first and second feature vectors extracted from the respective pooling windows; 
	determining weights positively correlated with similarities between texts within the respective pooling windows and the respective corpus samples[[,]]; 
	weighting the extracted feature vectors to obtain feature vectors of the respective pooling windows[[, and]]; 
	obtaining feature vectors of the respective corpus samples composed of the feature vectors of the pooling windows;
	training a vector-based intention recognition classifier, based on the feature vectors of the corpus samples; and
	recognizing an intention in querying a corpus, using the trained intention recognition classifier.
	17.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the sequence of max and average pooling operations recited by independent claims 1, 8, and 15. Zheng et al. (U.S. Patent 10,726,062) performs average pooling operations on feature vectors, but does not teach the specific combination of average pooling and max pooling recited by the present claims. Korpusik et al. (U.S. 2018/0268023) performs average pooling and max pooling on input tokens (feature vectors), but it too does not teach the sequence of pooling operations recited by the present claims. Shen, Wei, et al. (“Bag of shape features with a learned pooling function for shape recognition,” Pattern Recognition Letters 106 (2018): 33-40) learns a pooling function to combine aspects of max pooling and average pooling, but differs from the pooling operations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129